Dismissed and Memorandum Opinion filed February 22, 2007







Dismissed
and Memorandum Opinion filed February 22, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01148-CV
____________
 
CHARLES TRINH, Appellant
 
V.
 
ROBERT BUCHER, II,
and HAIDEE D. BUCHER, Appellees
 

 
On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2004-16264
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 11, 2006.  On February 13, 2007,
appellant filed a motion
to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 22, 2007.
Panel consists of Justices Yates, Anderson, and Hudson.